             Case 3:20-cr-01510-KC Document 14 Filed 08/03/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

  UNITED STATES OF AMERICA,                           §
                                                      §
            Plaintiff,                                §
                                                      §         No. EP-20-CR-01510-KC
  v.                                                  §
                                                      §
  MANUEL FLORES,                                      §
                                                      §
             Defendant.                               §

                    GOVERNMENT'S MOTION TO DETAIN DEFENDANT
                    WITHOUT BOND AND MOTION FOR CONTINUANCE

       Comes now the United States of America, by and through the United States Attorney for

the Western District of Texas, and pursuant to 18 U.S.C. ' 3142(e) and (f), files this, its Motion to

Detain Defendant Without Bond and Motion for Continuance, and for cause, would respectfully

show unto the Court the following:

       1.         The Defendant was arrested for a violation of Title 18, United States Code, Section

                  875, Communicating a Threat in Interstate Commerce.

       2.         The Defendant is a United States citizen; however, due to the nature of the offense,

                  Defendant presents a high risk of fleeing to avoid prosecution on this charge.

       3.         There are no conditions or combination of conditions which will reasonably assure

                  the safety of the community should the Defendant be released on bond.

       4.         There are no conditions or combination of conditions which will reasonably assure

                  the appearance of the Defendant at future court settings.

       The Government would further move the Court for a three day continuance of the detention

hearing from the date of the initial appearance.
          Case 3:20-cr-01510-KC Document 14 Filed 08/03/20 Page 2 of 2




       WHEREFORE, premises considered, the Government respectfully prays the Court to hold

the above-named Defendant without bail pending the final outcome of this case.

                                           Respectfully submitted,

                                           JOHN F. BASH
                                           UNITED STATES ATTORNEY


                                    By:    _________________________________
                                           IAN HANNA
                                           Assistant U.S. Attorney
                                           Texas Bar #24057885
                                           700 E. San Antonio, Suite 200
                                           El Paso, Texas 79901
                                           (915) 534-6884




                                              2
